          Case 1:18-cv-02409-PLF Document 31 Filed 12/31/18 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

                                                   )
 MS. Q, et al.,                                    )
                                                   )
                  Plaintiffs,                      )
                                                   )
        v.                                         )
                                                             Civil Action No. 18-2409 (PLF)
                                                   )
 U.S. IMMIGRATION AND CUSTOMS                      )
 ENFORCEMENT, et al.,                              )
                                                   )
                  Defendants.                      )
                                                   )

          UNOPPOSED MOTION FOR A STAY AND EXTENSION OF TIME
                 IN LIGHT OF LAPSE OF APPROPRIATIONS

       Pursuant to Federal Rule of Civil Procedure (“Rule”) 6 and by and through its undersigned

counsel, Defendants respectfully move to stay this action, and to extend Defendants’ deadlines in

it, due to the ongoing lapse in appropriations. Plaintiffs’ counsel has indicated that Plaintiffs do

not oppose the relief sought by this Motion. The grounds for this Motion are as follows.

       At the end of the day on December 21, 2018, the appropriations act that had been funding

the Department of Justice (“DOJ”) expired and appropriations to DOJ lapsed. The same is true

for several other Executive agencies, including the defendant agencies. DOJ does not know when

funding will be restored by Congress.

       Absent appropriated funds, DOJ attorneys, including the Assistant United States Attorney

assigned to this matter, and employees of the defendant agencies are prohibited from working,

even on a voluntary basis, except in very limited circumstances, including “emergencies involving

the safety of human life or the protection of property.” 31 U.S.C. § 1342.

       Accordingly, Defendants, through undersigned counsel (who is the supervisor of the

Assistant United States Attorney assigned to this matter), respectfully request that this action be
         Case 1:18-cv-02409-PLF Document 31 Filed 12/31/18 Page 2 of 2



stayed during the lapse in appropriations and that the Court extend all pending deadlines in this

action commensurate with the calendar day duration of the lapse in appropriations. Defendants

further propose that they file a status report within seven (7) calendar days after Congress has

appropriated funds for DOJ and the defendant agencies notifying the parties and the Court that the

lapse has ceased and what they understand to be the new deadlines for pending matters consistent

with the above noted extension request.

                                          CONCLUSION

       For the foregoing reasons, Defendants respectfully request that this action be stayed and

that all pending deadlines be extended as set forth above. A proposed order is enclosed herewith.

Dated: December 31, 2018
       Washington, DC
                                               Respectfully submitted,

                                               JESSIE K. LIU, D.C. Bar #472845
                                               United States Attorney

                                               DANIEL F. VAN HORN, D.C. Bar #924092
                                               Chief, Civil Division


                                               By:           /s/
                                                     BRIAN P. HUDAK
                                                     Deputy Chief, Civil Division
                                                     Assistant United States Attorney
                                                     555 Fourth Street, NW
                                                     Washington, DC 20530
                                                     (202) 252-2549

                                               Attorneys for the United States of America




                                              -2-
